NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 15 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JILL THORNSBERRY,                                No. 12-55655

              Plaintiff - Appellant,             D.C. No. 3:10-CV-02459-MDD

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                     Argued and Submitted December 5, 2013
                              Pasadena, California

Before: D.W. NELSON, WARDLAW, and RAWLINSON, Circuit Judges.

       Jill Thornsberry (Thornsberry) appeals the district court’s order entering

summary judgment in favor of the Commissioner of Social Security

(Commissioner). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not err in concluding that substantial evidence

supported the decision of the administrative law judge (ALJ) to accord the treating

physicians’ opinions little weight. The treating physicians’ opinions were

conclusory, brief and inconsistent with the record. See Batson v. Comm’r of Soc.

Sec. Admin, 359 F.3d 1190, 1195 (9th Cir. 2004). Moreover, a doctor’s opinion

that a claimant is disabled is not itself a medical opinion but an issue reserved

exclusively for the Commissioner. See 20 C.F.R. § 416.927(d)(1). The ALJ had

no duty to recontact the treating physicians before finding Thornsberry not

disabled because the doctors’ reports were neither ambiguous nor insufficient to

make a disability determination. See Bayliss v. Barnhart, 427 F.3d 1211, 1217

(9th Cir. 2005).

      Nor did the district court err in finding that the ALJ properly applied res

judicata to Thornsberry’s application. See Chavez v. Bowen, 844 F.2d 691, 693

(9th Cir. 1988). Thornsberry did not present any evidence to suggest that her

condition deteriorated, or that circumstances changed since the denial of benefits in

2004. Our opinion in Garfias-Rodriguez v. Holder, 702 F.3d 504, 512 (9th Cir.

2012) (en banc), does not apply, as the matter before us does not involve Chevron

deference.




                                          2
      Finally, the district court did not err in concluding that substantial evidence

supported the ALJ’s adverse credibility determination. The ALJ provided

“specific, clear and convincing reasons” for rejecting Thornsberry’s statements

about the intensity, persistence and limiting effect of her symptoms to the extent

they were inconsistent with the residual functional capacity assessment.

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (citation omitted). The

ALJ correctly considered Thornsberry’s daily activities, her unexplained failure to

seek consistent treatment and the state medical expert’s opinion that Thornsberry’s

subjective complaints of pain and limitations appeared disproportionate to her

diagnoses. See id.

      AFFIRMED.




                                          3